          Case 9:19-bk-10449-DS                   Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                       Desc
                                                   Main Document     Page 1 of 6



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 JaVonne M. Phillips, Esq. SBN 187474
 Nancy Lee, Esq. SBN 272035
 McCarthy & Holthus, LLP
 411 Ivy Street
 San Diego, CA 92101
 Phone (877) 369-6122
 Fax (619) 685-4811
 bknotice@mccarthyholthus.com




    Individual appearing without attorney
    Attorney for: JPMorgan Chase Bank, National
 Association
                                       UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION

 In re:
                                                                             CASE NO.: 9:19-bk-10449-DS
 Farshad Fasihi Harandi,                                                     CHAPTER: 11


                                                                         NOTICE OF LODGMENT OF ORDER IN
                                                                         BANKRUPTCY CASE RE: MOTION
                                                                         FOR RELIEF FROM THE AUTOMATIC
                                                                 Debtor. STAY UNDER 11 U.S.C. § 362



PLEASE TAKE NOTE that the order titled ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
UNDER 11 U.S.C. § 362 was lodged on (date) 12/6/2019 and is attached. This order relates to the motion which is
docket number 115.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 1                   F 9021-1.2.BK.NOTICE.LODGMENT
       Case 9:19-bk-10449-DS                    Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                       Desc
                                                 Main Document     Page 2 of 6



                                               EXHIBIT A – Proposed Order




        This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                    F 9021-1.2.BK.NOTICE.LODGMENT
        Case 9:19-bk-10449-DS                     Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                      Desc
                                                   Main Document     Page 3 of 6


                                                                                                                          M&H File No. CA-19-153610
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                       411 Ivy Street
                                                   San Diego, CA 92101

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LODGMENT OF ORDER; ORDER
DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362, will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/6/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

UNITED STATES TRUSTEE                              US TRUSTEE COUNSEL                                   DEBTOR ATTORNEY
ustpregion16.nd.ecf@usdoj.gov                      Brian D Fittipaldi                                   David A Tilem
                                                   brian.fittipaldi@usdoj.gov                           davidtilem@tilemlaw.com


                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/6/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR - Farshad Fasihi Harandi, 26060 Pacific Coast Highway, Malibu, CA 90265

JUDGE'S COPY - The Honorable Judge, Deborah J. Saltzman, 255 E. Temple Street, Suite 1634, Los Angeles, CA
90012
                                                                  Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/6/2019                       Merdaud Jafarnia                                               /s/ Merdaud Jafarnia
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                      Desc
                                                   Main Document     Page 4 of 6


ADDITIONAL SERVICE INFORMATION

SPECIAL NOTICE
Capital One
Attn: Managing Agent
P.O. Box 30285
Salt Lake City, UT 84130-0285

Franchise Tax Board
Bankruptcy Section MS A340
PO Box 2952
Sacramento, CA 95812-2952

Daimler Trust
c/o BK Servicing, LLC
PO Box 131265
Roseville, MN 55113-0011

Capital One Bank (USA), N.A.
by American Infosource Lp As Agent
PO Box 71083
Charlotte, NC 28272-1083

Credit One
Attn: Managing Agent
P.O Box 98873
Las Vegas, NV 89193-8873

JPMorgan Chase Bank, National Association
Attn: Correspondence Mail
c/o Chase Records Center
Mail Code LA4-5555
700 Kansas Lane
Monroe, LA 71203-4774

Franchise Tax Board
P.O. Box 942840
Sacramento, CA 94240-0009

Chase Bank
270 Park Ave
New York, NY 10017-2070

Daimler Trust
Cooksey Toolen Gage Duffy & Woog
Attn: Randall P Mroczynski
535 Anton Blvd 10th Fl
Costa Mesa, CA 92626

(p)MERCEDES BENZ FINANCIAL SERVICES
13650 HERITAGE PARKWAY
Fort Worth, TX 76177-5323

Synchrony Bank
Attn: c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                      Desc
                                                   Main Document     Page 5 of 6



Elizabeth Ann Harandi
26060 Pacific Coast Highway
Unit #3
Malibu, CA 90265

Brandon Winston
1075 Henry Ridge MTWY
Topanga, CA 90290

Ardalan Samandari
1429 Westwood Blvd.
Los Angeles, CA 90024-4911

Credit One Comoration
Credit One
1551 N. Tustin Ste. 1020
Santa Ana, CA 92705-8635

CT Corporation System
JP Morgan Chase Barlk
111 Eighth Ave., 13th Floor
New York, NY 10011

Credit One Corporation
Credit One
2333 N. Broadway Ste. 400
Santa Ana, CA 92706-1656

Northern Division
1415 State Street
Santa Barbara, CA 93101-2511

Julie M. Haroutunian, CPA, AAC
10370 Commerce Center Drive
Suite 100
Rancho Cucamonga, CA 91730-5806

Oak Brook, IL 60523
Freedom Road Financial
10509 Professional Circle
Suite 202
Reno, NV 89521-4884

FreedomRoad Financial c/o Wayfinder BK, LLC
PO Box 64090
Tucson, AZ 85728-4090

JP Morgan Chase & Co.
1111 Polaris Parkway
Columbus, OH 43240

Latanya Sewell, Esq.
Law Offices of Latanya Sewell
12121 Wilshire Blvdw #501
Los Angeles, CA 90025-1164

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 163 Filed 12/06/19 Entered 12/06/19 11:45:39                                      Desc
                                                   Main Document     Page 6 of 6


JP Morgan Chase Bank USA, NA
201 North Walnut Street
Wilmington, DE 19801-2903

Jack Guy
26060 Pacific Coast Highway //1
Malibu, CA 90265-4556

Scott Decker
400 W. Ventura Blvd.
Camarillo, CA 93010-9137

LARGEST UNSECURED CREDITORS
Gerard Powell
Hacienda Pinilla
Provincia de Guanacaste
Playa Avellana, Costa Rica,

Pouneh Harandy
429 18th Streeet
Santa Monica, CA 90402

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Franchise Tax Board
PO Box 2952
Sacramento, CA 95812

Capital One Bank, N.A.
4851 Cox Road
Glen Allen, VA 23060

Credit One Bank, NA
6801 South Cimarron Road
Las Vegas, NV 89119

Freedom Road Financial
Evergreen Bank Group
1515 West 22nd Street, Suite 100W
Oak Brook, IL 60523




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
